                 Case 3:20-cv-01357-JSC Document 9 Filed 03/31/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                    UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                     Case No. 20-CV-01357-JSC

14            Plaintiffs,                                STIPULATION TO EXTEND TIME TO
                                                         RESPOND TO COMPLAINT (N.D. Cal. L.R. 6-
15            vs.                                        1(a), 6-1(b), and 6-2); PROPOSED ORDER

16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
              Defendants.
20

21

22
            Pursuant to Civil Local Rule 6-1(b) and 6-2, the parties, Plaintiff Dacari Spiers (“Plaintiff”)
23
     and Defendant City and County of San Francisco (“Defendant”), by and through their respective
24
     counsel, stipulate to extend the time for Defendant to respond to Plaintiff’s Complaint (“Complaint”).
25
     The parties state as follows:
26
            1.       Plaintiff’s Complaint was filed on February 24, 2020;
27

28
      INSERT ABBREV DOC NAME                              1               n:\litigation\rrollan\litigation\litigation\active\spiers v.
      CASE NO. 20-CV-01357-JSC                                       ccsf\stipulation to extend time to respond to complaint.docx
                 Case 3:20-cv-01357-JSC Document 9 Filed 03/31/20 Page 2 of 3




 1          2.      On March 11, 2020, the City Attorney’s Office received by certified mail a copy of the

 2   summons and the complaint, making April 1, 2020, the deadline for Defendant to answer or otherwise

 3   respond to the Complaint;

 4          3.      Deputy City Attorney Raymond R. Rollan was assigned this matter on March 4, 2020;

 5          4.      On February 25, 2020, San Francisco Mayor London Breed issued a Proclamation by

 6   the Mayor Declaring the Existence of a Local Emergency under Sections 8550, et seq. of the

 7   Government Code, Section 3.100(13) of the San Francisco Charter, and Chapter 7 of the San

 8   Francisco Administrative Code, establishing the existence of an emergency within the City and

 9   County of San Francisco due to the ongoing spread of COVID-19. On March 4, 2020, California

10   Governor Gavin Newsom issued a Proclamation of a State of Emergency under Section 8625 of the

11   California Government Code and the California Emergency Services Act, establishing the existence of

12   a state of emergency throughout California due to COVID-19. On March 11, 2020, the Health Officer

13   of the City and County of San Francisco declared that there is an imminent and proximate threat to

14   public health from the introduction of COVID-19 in the City and County of San Francisco. Measures

15   instituted by private and government entities to protect public health and limit the spread of COVID-

16   19 include the suspension of work and the temporary closure of offices.

17          Consistent with other measures designed to protect public health and contain the pandemic, on

18   March 15, 2020, San Francisco City Attorney Dennis Herrera directed employees to telework,

19   effective March 16, 2020 until further notice.

20          5.      Defendants are still in the process of gathering and reviewing pertinent records in order

21   to fully evaluate the claims raised in the Complaint;

22          6.      Pursuant to Local Rule 6-1(a), the parties have conferred and agree to extend the time

23   for Defendants to answer or otherwise respond to Plaintiff’s Complaint by approximately 30 days

24   from the current deadline of April 1, 2020 to May 1, 2020;

25          7.      No prior extensions of time have been requested or granted.

26          8.      This stipulation does not impact the deadlines set forth in the Court’s February 25, 2020

27   Order Setting Initial Case Management Conference and ADR Deadlines.

28
      INSERT ABBREV DOC NAME                                 2            n:\litigation\rrollan\litigation\litigation\active\spiers v.
      CASE NO. 20-CV-01357-JSC                                       ccsf\stipulation to extend time to respond to complaint.docx
               Case 3:20-cv-01357-JSC Document 9 Filed 03/31/20 Page 3 of 3




 1          THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and Defendant that

 2   Defendants will have until May 1, 2020 to respond to Plaintiff’s complaint.

 3

 4          SO STIPULATED.

 5   Dated: March 30, 2020
                                                 DENNIS J. HERRERA
 6                                               City Attorney
                                                 MEREDITH B. OSBORN
 7                                               Chief Trial Deputy
                                                 RAYMOND R. ROLLAN
 8                                               Deputy City Attorney
 9

10                                            By: /s/ Raymond R. Rollan
                                                 RAYMOND R. ROLLAN
11
                                                 Attorneys for Defendant
12                                               CITY AND COUNTY OF SAN FRANCISCO

13   Dated: March 30, 2020
                                              By: /s/ Jamir Davis
14                                               JAMIR DAVIS
15                                            By: /s/ Michael Seville
                                                 MICHAEL RYAN SEVILLE
16
                                              By: /s/ Curtis L. Briggs
17                                               CURTIS L. BRIGGS
18
                                                 Attorneys for Plaintiff
19                                               Dacari Spiers

20
                                           [PROPOSED] ORDER
21
            PURSUANT TO STIPULATION, IT IS SO ORDERED. Defendant is to answer or otherwise
22
     respond to Plaintiff’s Complaint by May 1, 2020.
23

24
     DATED:                                                                _______________________
25                                                                         Hon. Jacqueline Scott Corley
                                                                           United States Magistrate Judge
26

27

28
      INSERT ABBREV DOC NAME                             3               n:\litigation\rrollan\litigation\litigation\active\spiers v.
      CASE NO. 20-CV-01357-JSC                                      ccsf\stipulation to extend time to respond to complaint.docx
